As filed with the Securities Exchange Commission on May 9, 2007 Registration Statement No. 333 - SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EUROSEAS LTD. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands (State or other jurisdiction of incorporation or organization) N/A (I.R.S. Employer Identification No.) Euroseas Ltd. Aethrion Center 40 Ag. Konstantinou Street 151 24 Maroussi Greece 001 30 211 1804005 (Address and telephone number of Registrant’s principal executive offices) Seward & Kissel LLP Attention:Lawrence Rutkowski, Esq. One Battery Park Plaza New York, New York 10004 (212) 574-1200 (Name, address and telephone numberof agent for service) Copies to: Euroseas Ltd. Aethrion Center 40 Ag. Konstantinou Street 151 24 Maroussi Greece 001 30 211 1804005 Lawrence Rutkowski, Esq. Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 (212) 574-1200 Approximate date of commencement of proposed sale to the public:From time to time after this registration statement becomes effective as determined by market conditions and other factors. If only securities being registered on the Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective Registration Statement for the same offering. If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. CALCULATIONOFREGISTRATIONFEE Title of Each Class of Securities to be Registered Amount to be Registered (1)(4) Proposed Maximum Aggregate Price Per Unit (2) Proposed Maximum Aggregate Offering Price (1) Amount of RegistrationFee Primary Offering Common Shares, par value $ 0.03 per share (3) Preferred Shares, par value $ 0.01 per share (3) Debt Securities (3)(4) Warrants (5) Purchase Contracts (6) Units (7) Primary Offering Total $ 200,000,000 $ 6,140 Secondary Offering Common Shares, par value $ 0.03 per share to be offered by certain selling shareholders 9,918,056 11.21 (8) $ 111,181,407.76 (8) $ 3,413.27 (8) Total $ 311,181,407.76 $ 9,553.27 (1) Such amount in U.S. dollars or the equivalent thereof in foreign currencies as shall result in an aggregate initial public offering price for all securities of $200,000,000. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o). Any securities registered hereunder may be sold separately or as units with other securities registered hereunder.In no event will the aggregate offering price of all securities sold by Euroseas Ltd. pursuant to this registration statement exceed $200,000,000. (3) Also includes such indeterminate amount of debt securities and number of preferred shares and common shares as may be issued upon conversion of or in exchange for any other debt securities or preferred shares that provide for conversion or exchange into other securities. (4) If any debt securities are issued at an original issue discount, then the offering may be in such greater principal amount as shall result in a maximum aggregate offering price not to exceed $200,000,000. (5) There is being registered hereunder an indeterminate number of warrants as may from time to time be sold at indeterminate prices. (6) There is being registered hereunder an indeterminate number of purchase contracts as may from time to time be sold at indeterminate prices. (7) There is being registered hereunder an indeterminate number of units as may from time to time be sold at indeterminate prices.Units may consist of any combination of the securities registered hereunder. (8) Pursuant to Rule 457(c), the offering price and registration fee are computed on the average of the high and low prices for the common stock on the Nasdaq Global Market on May 8, 2007. The Registrants hereby amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrants shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Subject to completion dated May 9, 2007 $200,000,000 and 9,918,056 of our Common Shares Offered by Selling Shareholders Through this prospectus, we may periodically offer: (1)our common shares, (2)our preferred shares, (3)our debt securities, (4)our warrants, (5)our purchase contracts, and (6)our units In addition, the selling shareholders named in the section “Selling Shareholders” may sell in one or more offerings pursuant to this registration statement up to 9,918,056 of our common shares that were previously acquired in private transactions. We will not receive any of the proceeds from the sale of our common shares by the Selling Shareholders. The prices and other terms of the securities that we will offer will be determined at the time of their offering and will be described in a supplement to this prospectus. Our common shares are currently listed on the Nasdaq Global Market under the symbol “ESEA”. The securities issued under this prospectus may be offered directly or through underwriters, agents or dealers.The names of any underwriters, agents or dealers will be included in a supplement to this prospectus. An investment in these securities involves risks.See the section entitled “Risk Factors” beginning on page 8. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is, 2007. The information in this prospectus is not complete and may be changed. This prospectus is not an offer to sell thse securities and it is not soliciting an offer to buy or sell these securities in any jurisdiction where the offer or sale is not permitted. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective TABLE OF CONTENTS FORWARD LOOKING STATEMENTS ii PROSPECTUS SUMMARY 1 RISK FACTORS 8 PRICE RANGE OF COMMON STOCK 27 USE OF PROCEEDS 28 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS 29 SELLING SHAREHOLDERS 30 CAPITALIZATION 31 PLAN OF DISTRIBUTION 32 ENFORCEMENT OF CIVIL LIABILITIES 33 DESCRIPTION OF CAPITAL STOCK 35 DESCRIPTION OF PREFERRED SHARES 41 DESCRIPTION OF WARRANTS 41 DESCRIPTION OF DEBT SECURITIES 42 DESCRIPTION OF PURCHASE CONTRACTS 51 DESCRIPTION OF UNITS 51 EXPENSES 52 TAXATION 52 EXPERTS 60 LEGAL MATTERS 60 WHERE YOU CAN FIND ADDITIONAL INFORMATION 60 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 62 GLOSSARY OF SHIPPING TERMS 23 FORWARD LOOKING STATEMENTS This prospectus contains, and any prospectus supplement or document incorporated by reference may contain, forward-looking statements. These forward-looking statements include information about possible or assumed future results of our operations or our performance. Words such as “expects,” “intends,” “plans,” “believes,” “anticipates,” “estimates,” and variations of such words and similar expressions are intended to identify the forward-looking statements. Although we believe that the expectations reflected in such forward-looking statements are reasonable, no assurance can be given that such expectations will prove to have been correct. These statements involve known and unknown risks and are based upon a number of assumptions and estimates which are inherently subject to significant uncertainties and contingencies, many of which are beyond our control. Actual results may differ materially from those expressed or implied by such forward-looking statements. Forward-looking statements include, but are not limited to, statements regarding: · our future operating or financial results; · future, pending or recent acquisitions, business strategy, areas of possible expansion, and expected capital spending or operating expenses; · drybulk and container shipping industry trends, including charter rates and factors affecting vessel supply and demand; · our financial condition and liquidity, including our ability to obtain additional financing in the future to fund capital expenditures, acquisitions and other general corporate activities; · availability of crew, number of off-hire days, dry-docking requirements and insurance costs; · our expectations about the availability of vessels to purchase or the useful lives of our vessels; · our expectations relating to dividend payments and our ability to make such payments; · our ability to leverage to our advantage our manager’s relationships and reputations in the drybulk and container shipping industry; · changes in seaborne and other transportation patterns; · changes in governmental rules and regulations or actions taken by regulatory authorities; · potential liability from future litigation; · global and regional political conditions; · acts of terrorism and other hostilities; and · other factors discussed in the section titled “Risk Factors.” WE UNDERTAKE NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS CONTAINED IN THIS PROSPECTUS, OR THE DOCUMENTS TO WHICH WE REFER YOU IN THIS PROSPECTUS, TO REFLECT ANY CHANGE IN OUR EXPECTATIONS WITH RESPECT TO SUCH STATEMENTS OR ANY CHANGE IN EVENTS, CONDITIONS OR CIRCUMSTANCES ON WHICH ANY STATEMENT IS BASED. Unless otherwise indicated, all dollar references in this prospectus are to U.S. dollars and financial information presented in this prospectus that is derived from financial statements incorporated by reference is prepared in accordance with the U.S. generally accepted accounting principles. This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, or Commission, using a shelf registration process.Under the shelf registration process, we may sell the common shares, preferred shares, debt securities, warrants, purchase contracts and units described in this prospectus in one or more offerings up to a total dollar amount of $200,000,000. In addition, the Selling Shareholders may sell in one or more offerings pursuant to this registration statement up to 9,918,056 of our common shares that were previously acquired in private transactions.This prospectus provides you with a general description of the securities we or the Selling Shareholders may offer.Each time we or the Selling Shareholders offers securities, we will provide you with a prospectus supplement that will describe the specific amounts, prices and terms of the offered securities.The prospectus supplement may also add, update or change the information contained in this prospectus.You should read carefully both this prospectus and any prospectus supplement, together with the additional information described below. This prospectus does not contain all the information provided in the registration statement that we filed with the Commission.For further information about us or the securities offered hereby, you should refer to that registration statement, which you can obtain from the Commission as described below under “Where You Can Find More Information.” PROSPECTUS SUMMARY This section summarizes some of the information and consolidated financial statements that appear later in this prospectus. As an investor or prospective investor, you should review carefully the risk factors and the more detailed information and financial statements that appear later in this prospectus. In this prospectus, references to “Euroseas,” “Company,” “we,” “our,” “ours” and “us” refer to Euroseas Ltd., and its subsidiaries, unless otherwise stated or the context requires. We use the term “deadweight tons,” or dwt, in describing the capacity of our drybulk carriers. Dwt, expressed in metric tons, each of which is equivalent to 1,000 kilograms, refers to the maximum weight of cargo and supplies that a vessel can carry. We use the term “twenty foot equivalent unit,” or teu, the international standard measure of containers, in describing the capacity of our container ships. For the definition of certain shipping terms used in this prospectus, see the “Glossary of Shipping Terms” on page 63 of this prospectus. Drybulk carriers are categorized as Capesize, Panamax, Handymax and Handysize. The carrying capacity of a Capesize drybulk carrier is 80,000 dwt and above. The carrying capacity of a Panamax drybulk carrier ranges from 60,000 to 79,999 dwt. The carrying capacity of a Handymax drybulk carrier ranges from 40,000 to 59,999 dwt and that of a Handysize drybulk carrier ranges from 10,000 to 39,999 dwt. Container ships are categorized as Deep Sea, Intermediate, Handysize and Feeder. The carrying capacity of a Deep Sea container ship is 3,000 teu and above. The carrying capacity of an Intermediate container ship ranges from 2,000 to 2,999 teu. The carrying capacity of a Handysize container ship ranges from 1,300 to 1,999 teu and that of a Feeder container ship is less than 1,300 teu. Unless otherwise indicated, all references to currency amounts in this prospectus are in U.S. dollars and all share numbers and per share data give effect to a 1-for-3 reverse stock split effected on October 6, 2006. Our Company We are a Marshall Islands company incorporated in May 2005. We are a provider of worldwide ocean-going transportation services. We own and operate drybulk carriers that transport major bulks such as iron ore, coal and grains, and minor bulks such as bauxite, phosphate and fertilizers. We also own and operate container ships and multipurpose vessels that transport dry and refrigerated containerized cargoes, mainly including manufactured products and perishables. As of May 9 , 2007, our fleet consisted of four drybulk carriers, comprised of two Panamax drybulk carriers and two Handysize drybulk carriers, five container ships and one multipurpose vessel. The total cargo carrying capacity of the four drybulk carriers is 212,443 dwt and of the five container ships is 110,042 dwt and 7,487 teu.Our multipurpose vessel can carry 22,568 dwt or 950 teu, or a combination thereof. We intend to strategically employ our fleet with period and spot charters. We actively pursue period charters to obtain adequate cash flow to cover our fleet’s fixed costs, consisting of vessel operating expenses, management fees, general and administrative expenses, interest expense and dry-docking costs for the upcoming 12-month period. We look to employ the remainder of our fleet through period charters, spot charters, shipping pools or contracts of affreightment depending on our view of the direction of the markets and other tactical or strategic considerations. Eight of the ten vessels in our fleet are currently employed under period charters and one participates in a shipping pool which provide us with both stable cash flow and high utilization rates that help us generate steady earnings and enhance our ability to pay dividends to our shareholders. We believe this employment strategy provides us with more predictable operating cash flows and sufficient downside protection, while allowing us to participate in the potential upside of the spot market during periods of rising charter rates. During the fiscal year ended December 31, 2006: · We had a fleet utilization of 98.9%; · We generated voyage revenues of $42.14 million; and · Our net income was $20.07 million. Our operations generate significant cash flow, which provides us with flexibility in our growth, operating and financial strategy. Since August 2005, we have declared and paid dividends in a total amount of $1.18 per common share. On May 8, 2007, we declared our seventh consecutive quarterly dividend on our common stock in the amount of $0.24 per share, a 9.1% increase over our prior quarter’s dividend of $0.22 per share declared on January 8, 2007. We believe we will generate sufficient cash flow from operations to enable us to pay at least the full amount of our minimum quarterly dividend target of $0.22 for each quarter through December 31, 2007. Our Fleet Our objective is to expand our fleet with selective acquisitions of cargo carrying vessels while enhancing return on invested capital. As of May 9, 2007, the profile and deployment of our fleet is the following: Name Type Dwt TEU Year Built Employment TCERate ($/day) Dry Bulk IRINI Panamax 69,734 1988 Baumarine Pool – until end 2008 $ 17,000to$20,000 (*) ARISTIDES NP Panamax 69,268 1993 TC until Jan-09 $ 29,000 NIKOLAOS P. Handysize 34,750 1984 TC until Aug-08 $ 21,300 GREGOS Handysize 38,691 1984 Spot $ 27,000 Total Dry Bulk Vessels 4 212,443 Container Carriers ARTEMIS Intermediate 29,693 2,098 1987 TC until Dec-08 $ 19,000 YM XINGANG I Handysize 23,596 1,599 1993 TC until Jul-09 $ 26,650 MANOLIS P Handysize 20,346 1,452 1995 TC until Mar-08 $ 13,450 NINOS Feeder 18,253 1,169 1990 TC until April-08 $ 12,800 KUO HSIUNG Feeder 18,154 1,169 1993 TC until Nov-07 $ 12,000 Total Container 5 110,042 7,487 Multipurpose Vessels TASMAN TRADER Multipurpose 22,568 950 1990 TC until Mar-12 $8,850 until Dec-08, $9,500 until Dec-10, $9,000 until Mar-12 Total Multipurpose Vessels 1 22,568 950 FLEET GRAND TOTAL 10 345,053 8,437 (*) The owning company of m/v
